Citation Nr: 0530439	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-42 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to an increased disability from an original 
grant of service connection for hemorrhoids, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1985.  Thereafter, he had Navy Reserve service. 

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from rating decisions rendered by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2005, the veteran presented testimony, by means 
of video teleconference, at a personal hearing before the 
undersigned Acting Veterans Law Judge.  The transcript of 
that hearing has been associated with the veteran's VA claims 
file.

The Board notes that, at that hearing, a claim of entitlement 
to an increased disability rating for service-connected 
hemorrhoids, which had been developed for appellate review, 
was withdrawn from appellate consideration by the veteran.  
This issue is discussed below.

The veteran's claims of entitlement to service connection for 
a bilateral eye disability, for a disability manifested by 
headaches, and for irritable bowel syndrome, are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
of him.




FINDING OF FACT

On September 14, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that withdrawal of his claim of entitlement to an 
increased disability rating for service-connected hemorrhoids 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
issue of entitlement to an increased disability rating for 
service-connected hemorrhoids by the veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (5).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2005).  In this case, the veteran has 
withdrawn his appeal of his claim of entitlement to an 
increased disability rating for hemorrhoids; there remain no 
allegations of errors of fact or law for appellate 
consideration as to that issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal and that claim is 
dismissed.


ORDER

The appeal of the veteran's claim of entitlement to an 
increased disability rating for service-connected hemorrhoids 
is dismissed.


REMAND

After a review of the relevant evidence, the Board finds that 
additional development of the record would be helpful prior 
to further appellate consideration of the claims on appeal.

As indicated above, the veteran is seeking service connection 
for a bilateral eye disability, a disability manifested by 
headaches, and irritable bowel syndrome.  His service medical 
records show that the veteran was accorded treatment for 
medical problems that could be considered symptomatic of the 
post-service disabilities for which service connection is 
sought.  

With regard to the veteran's claim for a bilateral eye 
disability, service medical records, dated in June and July 
1981, prior to the veteran's entrance into service in October 
1981, show treatment for bilateral eye complaints.  The 
veteran has provided a history of an in-service eye injury 
and increasing vision problems.  

With regard to his claim for service connection for irritable 
bowel syndrome, a service medical record dated in February 
1983 shows complaints of severe stomach cramps, with a 
finding of possible gastritis, with current testimony by the 
veteran of increasing stomach problems since service.  

With regard to his claim for a disability manifested by 
headaches, a January 1984 service medical record shows 
complaints of headaches; the veteran again has testified that 
he has experienced headaches since then.  

Post-service medical records indicate that each of these 
disabilities has been manifested subsequent to the veteran's 
separation from active service.  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection (current disability, and 
in this case, service connected disability), as set forth in 
Hickson v. West, 12 Vet. App. 247 (1999), but there was not 
of record competent medical evidence addressing the third 
requirement (a nexus between the disability and active 
service), VA errs in failing to obtain such a medical nexus 
opinion.  The Board finds that a definitive medical opinion 
is necessary to make a decision on the claim.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must arrange for medical nexus 
opinions from appropriate physicians, who 
should review the claims file and render 
opinions as to whether it is at least as 
likely as not that current eye, 
headaches, and gastrointestinal disorders 
either began in, or were aggravated by, 
the veteran's period of active service.  
If physical examination(s) is/are deemed 
to be necessary by the reviewing 
physician(s), such should be 
accomplished.  The reviewing physicians' 
reports should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed, VBA should again 
review the record and determine whether 
service connection can now be granted for 
a bilateral eye disability, for irritable 
bowel syndrome, or for a disability 
manifested by headaches.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


